Exhibit 10.1

 

SALEM FIVE CENTS SAVINGS BANK   

SECOND MODIFICATION

AGREEMENT

 

This Modification Agreement (the “Modification Agreement”) is made as of the
26th day of September, 2013 by and among:

Salem Five Cents Savings Bank, a Massachusetts bank with a principal office a
210 Essex Street, Salem, Massachusetts 01970 (the “Bank”); and

BTU International, Inc., a Delaware corporation with a principal place of
business at 23 Esquire Road, North Billerica, Massachusetts 01862 (the
“Borrower”).

in consideration of the mutual covenants herein contained and the benefits to be
derived herefrom.

BACKGROUND:

A. WHEREAS, on or about December 23, 2003, the Bank established a certain term
loan facility (the “Loan”) in favor of Borrower, which Loan was evidenced by a
certain Commercial Real Estate Promissory Note dated December 23, 2003, in the
original principal amount of FIVE MILLION SIX HUNDRED THOUSAND DOLLARS
($5,600,000.00) (hereinafter, the “Original Note”), and secured by, among other
things, a certain Mortgage, Security Agreement and Assignment dated December 23,
2003 and recorded with the Middlesex North District Registry of Deeds
(“recorded”) at Book 16689, Page 1, and filed with the Middlesex North Registry
District of the Land Court (“filed”) as Document No. 221324 (hereinafter, as may
be amended [including the Mortgage Amendment defined below], the “Mortgage”),
pursuant to which Borrower, among other things, granted a first priority
security interest in and to the premises known as 23 Esquire Road, North
Billerica, Massachusetts (hereinafter, the “Premises”), to secure the prompt,
punctual and faithful payment and performance of all and each of its present and
future Liabilities (as such term is defined in the Mortgage) to the Bank.

B. WHEREAS, on or about March 30, 2006, Borrower and the Bank amended the Loan
to, among other things, increase the loan amount, and in connection therewith
(i) amended and restated the Original Note in its entirety by executing and
delivering that certain Amended and Restated Commercial Real Estate Promissory
Note dated March 30, 2006 in the principal amount of TEN MILLION DOLLARS
($10,000,000.00) (the “Note”), and (ii) amended the Mortgage by executing and
delivering that certain Amendment to Mortgage, Security Agreement and Assignment
dated March 30, 2006 (the “Mortgage Amendment”) in order to secure the Note,
which Mortgage Amendment is recorded in Book 19948, Page 274 and filed as
Document No. 2347424.

C. WHEREAS, on or about September 9, 2010, pursuant to a certain Modification
Agreement dated September 9, 2010 by and between the Borrower and the Bank (the
“First Modification Agreement”), Borrower and the Bank amended the Loan to,
among other things, reduce the interest rate applicable to the Loan, by which
First Modification Agreement (i) the Note was amended to reduce the interest
rate and adjust the schedule

 

1



--------------------------------------------------------------------------------

for the payment of principal and interest, and (ii) the Mortgage was further
amended so as to include the obligations of the Borrower under the First
Modification Agreement and the Note, as previously amended and as amended by the
First Modification Agreement within the definition of Liabilities (as defined in
the Mortgage). The Note, the Mortgage, the Mortgage Amendment, the First
Modification Agreement and all other instruments and documents establishing,
evidencing or securing the Loan are hereinafter referred to as to the “Loan
Documents.”

D. WHEREAS, Borrower agrees that the Mortgage as amended by the Mortgage
Amendment fully secures the Note and all of Borrower’s obligations under the
Loan and the Loan Documents.

E. WHEREAS, Borrower has requested that the Bank (i) extend the maturity date of
the Note; (ii) adjust the interest rate applicable to the Loan, and (iii) revise
the schedule of payments of principal and interest and the Bank is willing to
accommodate Borrower’s request, but only based upon and subject to the terms and
conditions of this Modification Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and legal
sufficiency of which is hereby acknowledged, the parties hereby agree that the
Loan Documents, including, but not limited to, the Note and the Mortgage, and
the other Loan Documents are hereby amended as follows:

 

  I. DEFINITIONS

Any capitalized, undefined term used herein shall have the same meaning given
such term in the Loan Documents.

 

  II. ACKNOWLEDGMENT OF LOAN BALANCE

The Borrower hereby acknowledges and agrees that the principal amount
outstanding under the Loan as of September 26, 2013 is $7,703,367.57.

Borrower further acknowledges and agrees that, in addition to the foregoing,
Borrower is liable to the Bank under the Loan Documents for all interest
accruing pursuant to the Note and for all costs, expenses, and costs of
collection (including reasonable attorneys’ fees and disbursements) previously,
now, or hereafter incurred by the Bank under or in connection with the Loan
Documents.

 

  III. THE NOTE

The Note is hereby modified and amended as follows:

(i) The term of the Note shall be extended to September 26, 2023.

(ii) Commencing as of the date hereof until the Change Date (as defined below),
the interest rate shall be fixed at the rate of four and 43/100 percent
(4.43%) per annum. Thereafter, on September 26, 2018 (the “Change Date”), the
interest rate will be adjusted to a per annum

 

2



--------------------------------------------------------------------------------

fixed rate (to be applicable until the Maturity Date), equal to the aggregate of
the FHLB Five Year Classic Regular Advance Rate (as defined below) quoted as of
the Change Date plus two hundred forty (240) basis points. The term “FHLB Five
Year Classic Regular Advance Rate” means, as of the date of any calculation or
determination, the most recent published Federal Home Loan Bank of Boston
Classic Regular Advance Rate for five (5) year maturities. In the event that the
Federal Home Loan Bank of Boston announces more than one “Classic Advance Rate”
for the indicated term, the Classic Advance Rate selected by the Bank from those
so announced (plus the spread) shall be the rate applicable hereto. In the event
that the Change Date falls on a Saturday, Sunday or legal holiday, the Change
Date shall be deemed to occur on the first business day next following such
Saturday, Sunday or legal holiday.

(iii) Principal and interest on the Note shall be repaid as follows:

 

  (a) Commencing October 26, 2013 and on the like day of each calendar month
thereafter, through and including September 26, 2018, the Borrower shall make
monthly payments of principal and interest on the unpaid principal balance
thereof, each in the amount of Fifty Seven Thousand Nine Hundred Ninety Six and
59/100 Dollars ($57,996.59).

 

  (b) Commencing October 26, 2018 and on the like day of each calendar month
thereafter, the required monthly payments of principal and interest shall be
adjusted to reflect the change in the interest rate applicable hereto, with such
adjusted monthly payments to be based upon (x) the outstanding principal amount
of this Note as of the Change Date; (y) the fixed rate of interest then in
effect; and (z) an amortization schedule equal to 180 months less the number of
months from the date of this Note through and including the Change Date.

 

  IV. EXECUTION OF SECOND AMENDED AND RESTATED COMMERCIAL REAL ESTATE PROMISSORY
NOTE.

Contemporaneously herewith, the Borrower shall execute and deliver to the Bank a
Second Amended and Restated Commercial Real Estate Promissory Note so as to
reflect the extension of the term of the Loan and the modification of the
interest rate and payment schedule as set forth herein. Such Second Amended and
Restated Commercial Real Estate Promissory Note (the “Replacement Note”) shall
amend, restate and replace the Note in its entirety and shall constitute a
“substitution”, “modification” and “replacement” of the Note, as said terms are
used in the Mortgage, but the Replacement Note shall not be evidence of
satisfaction of indebtedness owed by the Borrower to the Bank. Further, any and
all references to the “Note” in any and all of the Loan Documents, including,
but not limited to, the Mortgage, shall include and also refer to the
Replacement Note, as it may be amended in writing from time to time hereafter.

 

  V. AMENDMENT OF MORTGAGE

The Mortgage is hereby amended, to the extent necessary, to amend, ratify and
confirm that the obligations of the Borrower under (i) this Modification
Agreement, and (ii) the

 

3



--------------------------------------------------------------------------------

Replacement Note, in its original form and as modified and amended hereby, and,
in each case, as the same may be further amended and modified and any further
extensions, renewals, substitutions, modifications or replacements thereof are
included with the definition of Liabilities (as defined in the Mortgage) secured
by the Mortgage. Borrower ratifies, confirms and agrees that the Replacement
Note, constitutes a “modification” of the Note, as such term is used in the
Mortgage. Without limiting the foregoing, Borrower acknowledges and agrees that
(i) each and every reference in the Mortgage to the “Note” shall be deemed to
mean the Replacement Note, as modified and amended hereby, and any and all
extensions, renewals, substitutions, modifications or replacements thereof; and
(ii) this Modification Agreement and the Replacement Note, as modified and
amended hereby, and, in each case, any and all extensions, renewals,
substitutions, modifications or replacements thereof, shall be deemed included
in the definition of (a) “Liabilities” secured by the Mortgage, as said term is
defined in the Mortgage, and (b) “Loan Documents”. Each and every reference in
the Loan Documents to the Mortgage shall be deemed to refer to and include the
Mortgage as amended by this Modification Agreement. Without limiting the
foregoing, contemporaneously herewith, to incorporate the terms and provisions
of this Modification Agreement, Borrower shall execute and deliver an amendment
to the Mortgage (the “Mortgage Amendment”), in form and substance satisfactory
to the Bank, together with and any such other instruments relative to any and
all of the Loan Documents as Bank, in its sole discretion, deems necessary to
effectuate the intent of this Modification Agreement. Each and every reference
in the Loan Documents to the Mortgage shall mean and refer to the Mortgage as
previously amended and as amended by the Mortgage Amendment. In addition to, and
not in lieu of, all other conditions to the Bank’s consent to enter into this
Modification Agreement, the Bank’s consent to enter into this Modification
Agreement is subject to the filing and recording by the Bank of the Mortgage
Amendment after a rundown of the title to the Premises (and the examination of
the records of such other government offices as the Bank deems appropriate)
reveal no intervening matters of record affecting either the Premises or the
Borrower since the filing of the Mortgage.

 

  VI. RATIFICATION OF LOAN DOCUMENTS AND COLLATERAL SECURITY

Borrower ratifies, confirms and agrees that the execution and delivery of all of
the Loan Documents, including, without limitation, the Replacement Note and this
Modification Agreement, was and is made in accordance with the terms and
provisions of the Borrower’s Articles of Incorporation and Bylaws and with the
authorization of, to the extent required, the shareholders of the Borrower, and
that it does not violate or contravene any provision of said Articles of
Incorporation and Bylaws or any other indenture or contract to which the
Borrower is a party; that the Loan Documents, including specifically, but not
limited to, the Replacement Note, as modified hereby, the Mortgage, as modified
hereby, and this Modification Agreement, are valid, binding and enforceable
against the Borrower and that no consent of any other party is required in
connection with the execution, delivery, performance or enforceability of each
of the Loan Documents, including this Modification Agreement. Borrower further
ratifies and confirms that the Mortgage, together with any and all other Loan
Documents, granted a continuing security interest in and to the Property, and
that the Mortgage, together with any and all other Loan Documents, secure
Borrower’s prompt, punctual and faithful payment and performance of (i) the
Replacement Note and any extensions, renewals, substitutions, modifications or
replacements thereof; (ii) this Modification Agreement, and any extensions,

 

4



--------------------------------------------------------------------------------

renewals, substitutions, modifications or replacements thereof; (iii) any and
all liabilities, debts, and obligations of the Borrower to the Bank (including
without limitation, this Modification Agreement and the Replacement Note, as
modified hereby); (iv) any and all liabilities, debts and obligations, whether
now existing or hereafter arising, or at any time owing by Borrower to the Bank,
including without limitation, costs, costs of collection, attorneys’ reasonable
fees and all court and litigation costs and expenses; and (v) all sums, bearing
interest at the highest rate provided in the Replacement Note, as modified
hereby, advanced to or on behalf of Borrower by the Bank for any purposes,
whether dependent or independent of this transaction, all of which shall be
equally secured with and have the same priority as the original advances under
the Note, as amended and modified hereby, and the other Loan Documents. Without
limiting the foregoing, Borrower acknowledges and agrees that (i) each and every
reference in the Mortgage to the Note shall be deemed to include the Replacement
Note and any and all extensions, renewals, substitutions, modifications or
replacements thereof; and (ii) the Replacement Note shall be deemed included in
the definition of (a) “Liabilities” secured by the Mortgage, and (b) “Loan
Documents”, as each of said terms is defined in the Mortgage.

 

  VII. CONDITIONS TO BANK’S OBLIGATIONS

The willingness of the Bank to consent to and enter into this Modification
Agreement is subject to the following conditions:

 

  (a) Concurrently with the execution and delivery of this Modification
Agreement, the Bank shall have received such documents, certificates,
resolutions, instruments, insurance certificates, title insurance endorsements
and agreements from Borrower as the Bank may reasonably request.

 

  (b) Concurrently with the execution and delivery of this Modification
Agreement, Borrower hereby agrees to pay to the Bank the fees and expenses
incurred by the Bank, including, but not limited to, (i) a commitment fee in the
amount of $50,071.89, and (ii) the legal fees and expenses and disbursements,
incurred in connection with the preparation and implementation of this
Agreement.

 

  VIII. REPRESENTATIONS AND WARRANTIES

Borrower hereby represents and warrants that:

 

  (a) The representations and warranties, acknowledgements and waivers contained
in the Loan Documents, as hereby amended, are true and correct in all material
respects on the date hereof with the same effect as though such representations
and warranties, acknowledgements and waivers had been made on the date hereof;

 

  (b) Borrower has complied and is now in compliance with all of the terms and
provisions set forth in the Loan Documents, on its part to be observed and
performed;

 

5



--------------------------------------------------------------------------------

  (c) No Event of Default as specified in any of the Loan Documents has occurred
and is continuing; and

 

  (d) The execution, delivery, and performance of this Modification Agreement,
(i) has been duly authorized by all requisite corporate action by the Borrower,
(ii) will not violate either (x) any provision of law applicable to Borrower,
any governmental regulation, Borrower’s Articles of Incorporation and Bylaws or
(y) any order of any court or other agency of government binding on Borrower or
any indenture, agreement, or other instrument to which the Borrower is a party,
or by which Borrower or any of Borrower’s property is bound, and (iii) will not
be in conflict with, result in a breach of, or constitute a default under, any
such indenture, agreement, or other instrument.

 

  IX. WAIVER OF JURY TRIAL

BORROWER MAKES THE FOLLOWING WAIVER KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY,
AND UNDERSTANDS THAT THE BANK, IN ENTERING INTO THE WITHIN MODIFICATION
AGREEMENT, IS RELYING THEREON. BORROWER, TO THE EXTENT OTHERWISE ENTITLED
THERETO, HEREBY IRREVOCABLY WAIVES ANY PRESENT OR FUTURE RIGHT TO A JURY IN ANY
TRIAL OF ANY CASE OR CONTROVERSY IN WHICH THE BANK IS OR BECOMES A PARTY
(WHETHER SUCH CASE OR CONTROVERSY IN INITIATED BY OR AGAINST THE BANK OR IN
WHICH THE BANK IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES
OUT OF, OR IS IN RESPECT OF, ANY RELATIONSHIP BETWEEN BORROWER AND THE BANK.

 

  X. MISCELLANEOUS

A. Borrower hereby agrees that, contemporaneously with the execution of this
Modification Agreement and at any time thereafter, upon the request of the Bank,
Borrower shall execute and deliver all documents, instruments and agreements as
reasonably required by the Bank as a precondition for extending the
accommodations set forth in this Modification Agreement.

B. In addition to the Events of Default provided in the Loan Documents, the
failure by the Borrower to comply with all terms and conditions contained herein
and/or the determination by the Bank that any representation or warranty made by
Borrower to the Bank in any of the Loan Documents was not true when given shall
constitute a default hereunder and an Event of Default under the Loan Documents,
pursuant to which the Bank may exercise all of its rights and remedies upon
default.

C. Borrower warrants and represents that it has complied with and is now in
compliance with all of the terms and provisions set forth in the Loan Documents
and that no event of default as specified in any of the Loan Documents has
occurred and is continuing.

D. The Bank does not hereby waive any defaults now existing or hereinafter
arising under the Loan Documents or any of its rights and remedies upon the
occurrence of a default under the Loan Documents.

 

6



--------------------------------------------------------------------------------

E. Borrower represents and warrants that it has no defense, set-off or
counterclaim to the payment of the liabilities and obligations to the Bank
arising under the Loan with respect to any actions, inactions or statements of
fact arising or existing prior and up to the date of this Modification Agreement
and to the extent that Borrower has any such defense, set-off or counterclaim,
Borrower affirmatively WAIVES any such claim. Borrower hereby releases and
forever discharges the Bank and its representatives from any and all claims,
defenses, actions, causes of action, suits, controversies, agreements,
provisions and demands in law or in equity which Borrower ever had, has as of
the date of this Modification Agreement or may have in the future, against the
Bank or its representatives, including, but not limited to, claims relating to
and arising out of the Loan, provided however, that the future release and
discharge set forth herein shall not apply to any act by the Bank found by a
court of competent jurisdiction in a final judgment from which no appeal has
been taken to constitute willful misfeasance or gross negligence.

F. This Modification Agreement and all other documents, instruments and
agreements executed in connection herewith represent the entire agreement of the
parties hereto and incorporate the final results of all discussions and
negotiations between Borrower and the Bank, either express or implied,
concerning the matters included herein and in such other documents, instruments,
and agreements, any custom, usage, or course of dealings to the contrary
notwithstanding. No such discussions, negotiations, custom, usage, or course of
dealings shall limit, modify, or otherwise affect the provisions hereof. Any
modification, amendment, or waiver of any provision of this Modification
Agreement or of any provision of any other Loan Document or any other agreement
between Borrower and the Bank must be executed in writing by the Bank and the
party against which/whom enforcement is sought.

G. Borrower hereby ratifies and confirms in all respects and without condition
all of the terms and provisions of the Loan Documents, as modified herein, and
each agrees that said terms and provisions, except to the extent expressly
modified herein, continues in full force and effect.

H. Borrower has, as of this day: (i) had ample opportunity to review with
counsel the terms and provisions of this Modification Agreement and every other
agreement, instrument and/or document executed or delivered in connection
therewith; and (ii) understood and assented to the obligations imposed by this
Modification Agreement and every other agreement, instrument and/or document
executed or delivered in connection therewith; and (iii) knowingly and willingly
entered into this and every other agreement, instrument and/or document executed
or delivered in connection therewith.

<The remainder of this page is intentionally left blank.>

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has affixed its signature or caused its seal
to be affixed hereto as a sealed instrument as of the date first above written.

 

    BORROWER: Witness     BTU International, Inc.

/s/ Amy N. Joyce

    By:  

/s/ Paul J. van der Wansen

Print Name: Amy N. Joyce     Name:  

Paul J. van der Wansen

    Title:  

President, Chairman and Chief Executive Officer

    BANK: Witness     Salem Five Cents Savings Bank

/s/ Comaseen Lawrence

    By:  

/s/ Joseph G. Greenough

Print Name: Comaseen Lawrence     Name:  

Joseph G. Greenough

    Title:  

Senior Vice President

Signature Page of Second Modification Agreement